with whom OPALA, Justice, joins, concurring.
¶ 1 In its opinion the court holds that protection of a child’s interests in the parent-child status relationship requires the appointment of independent counsel for the minor when a trial court is considering her eligibility for adoption under the terms of 10 O.S.Supp.1993 § 60.6(2).1 I concur in today’s pronouncement by reason of stare decisis, acknowledging that before entry of the decree of adoption and the creation of a new parent-child relationship the appointment of independent counsel for the minor is essential to protect the child’s rights and interests.2 I write separately to clarify this court’s earlier holding in Merrell v. Merrell, 712 P.2d 35 (1985),3 which remains viable since it applies to a phase of the statutorily prescribed procedure for adoptions which is distinct from that addressed in today’s holding.
¶ 2 In Merrell the court held that the mere determination of eligibility to adopt without consent does not occasion the termination of *219all parental rights and/or obligations. Only the parent’s right of consent to the adoption is forfeited at the § 60.7 stage of the proceedings. The terminus of all parental rights is effected by entry of the decree of adoption.4 The latter decree may or may not be entered at the same time that the right to consent is adjudged forfeited.5 Further, Merrell stands for the proposition that a § 60.7 determination of eligibility for adoption does not terminate the non-consenting parent’s support obligation owed to the minor. This latter responsibility ceases only after the entry of a decree of adoption which establishes a new parent-child relationship. To hold otherwise would result in the child becoming the financial responsibility of the state during the interim between the § 60.7 and § 60.15 stages of the adoptive process. Exoneration of a natural parent for the financial support of his/her offspring pending another person’s legal succession to this obligation is not consistent with the legislative intent that is evinced in the enacted Uniform Adoption Act, 10 O.S.1991 §§ 60.1 et seq., and its later amendments.
¶ 3 Merrell is not overruled impliedly or otherwise by today’s pronouncement or our earlier holdings in SAW.6 or B.R.B.7 The trial court’s assaying whether a parent has failed for twelve or more months to make required support payments and hence forfeited the right of consent to an adoption of his/her offspring presents an issue separate and distinct from whether the proposed adoption is in the child’s best interest.
¶ 4 In S.AW. we considered whether, prior to entry of a decree of adoption which would terminate all of the natural parent’s rights and interests in the parent-child status relationship, independent counsel should have been appointed to represent a minor child’s interests; and in B.R.B. the primary issue was who was responsible for costs of the minor’s independent counsel once appointed. The extant jurisprudence which is asserted to overrule Merrell does not address whether a non-consenting parent’s legal obligation to support his/her child (after judicial determination of eligibility for adoption without consent) continues until entry of the final decree of adoption. Merrell remains this court’s definitive response to that issue.

.The pertinent terms of 10 O.S.Supp.1993 § 60.6(2) provide:
A child under eighteen (18) years of age cannot be adopted without the consent of its parents, if living, except that consent is not required from:
[[Image here]]
2.A parent who, for a period of twelve (12) months immediately preceding the filing of a petition for adoption of a child, has willfully failed, refused, or neglected to contribute to the support of such child:
a. in substantial compliance with a support provision contained in a decree of divorce ... or an order ... of support entered by a court of competent jurisdiction adjudicating the duty, amount, and manner of support....


. See Matter of Guardianship of S.A.W., 856 P.2d 286, 289 (Olda.1993); Matter of Adoption of B.R.B., 905 P.2d 807 (Okla.1995).


. It is suggested in a writing concurrent to today’s pronouncement that Merrell was "impliedly overruled” by two Court of Civil Appeals' decisions. The Court of Civil Appeals is a tribunal which is constitutionally inferior to the Supreme Court. See LCR, Inc. v. Linwood Properties, 918 P.2d 1388 (Okla.1996); Ingram v. Oneok, Inc., 775 P.2d 810, 812 (Okla.1989); Wimberly v. Buford, 660 P.2d 1050 (Okla.1983); Matney v. King, 20 Okl. 22, 93 P. 737, 744 (Okla.1908). Oklahoma’s fundamental law and our extant jurisprudence preclude this court’s decisions being overruled — impliedly or otherwise — by an inferior court’s holdings. Id.


. Wade v. Brown, 516 P.2d 526, 529 (Okla.1973).


. In Merrell, after a parent’s right to consent was deemed foreclosed by his failure to pay child support for more than twelve months, a final decree of adoption was never entered in the collateral adoption proceedings. Merrell v. Merrell, 712 P.2d 35, 36 (Okla.1985).


. See S.A.W., supra note 1 at 287.


. See B.R.B., supra note 1 at 810.